COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


LEAVON Z. REEVES
                                                                MEMORANDUM OPINION *
v.     Record No. 0759-10-4                                          PER CURIAM
                                                                  SEPTEMBER 21, 2010
OWEN & SPARROW, LLC AND
 COMMERCE & INDUSTRY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Leavon Z. Reeves, pro se, on brief).

                 (S. Vernon Priddy III; Two Rivers Law Group, P.C., on brief), for
                 appellees.


       Leavon Z. Reeves (claimant) appeals a decision of the Workers’ Compensation

Commission finding his change-in-condition claim seeking wage loss benefits was barred by the

statute of limitations. Code § 65.2-708(A). Claimant also appeals the commission’s decision

that he is not entitled to change his treating physician. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. 1 Accordingly, we affirm for the


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          We also note claimant violated Rules 5A:20(c),(d), and (e) and 5A:25, as written prior
to the July 1, 2010 amendments, by failing to provide the following: (1) “[a] statement of the
questions presented with clear and exact references to the page(s) of the transcript, written
statement, record, or appendix where each question presented was preserved in the trial court”;
(2) “[a] clear and concise statement of the facts that relate to the questions presented, with
references to the pages of the transcript, written statement, record or appendix”; (3) “[t]he
principles of law, the argument, and the authorities relating to each question presented”; and (4)
an appendix containing: “[] the basic initial pleading . . . ; the judgment appealed from, and any
memorandum or opinion relating thereto; [] any testimony and other incidents of the case
germane to the questions presented; [] the title (but not the caption) of each paper contained in
the appendix, and its filing date; the names of witnesses printed at the beginning of excerpts from
their testimony and at the top of each page thereof; and exhibits necessary for an understanding
for the case that can reasonably be reproduced.”
reasons stated by the commission in its final opinion. See Reeves v. Owen & Sparrow, LLC,

VWC File No. 206-62-74 (Mar. 10, 2010). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                   Affirmed.




                                           -2-